

116 HR 5539 IH: Clean Water Standards for PFAS Act of 2020
U.S. House of Representatives
2020-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5539IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2020Mr. Pappas (for himself, Mr. Delgado, Mr. Rouda, Mr. DeFazio, Mrs. Napolitano, Mr. Fitzpatrick, Mr. Kildee, Mr. Lowenthal, Mr. Lynch, Mr. Neal, Mr. Brendan F. Boyle of Pennsylvania, Ms. Slotkin, Mrs. Lawrence, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Administrator of the Environmental Protection Agency to review and develop effluent
			 standards, pretreatment standards, and water quality criteria for PFAS
			 under the Federal Water Pollution Control Act, to provide Federal grants
			 to publicly owned treatment works to implement standards, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Clean Water Standards for PFAS Act of 2020. 2.Clean Water Act effluent standards, pretreatment standards, and water quality criteria for PFAS (a)Review and regulation of substances and sources (1)Review (A)In generalAs soon as practicable, but not later than September 30, 2021, and biennially thereafter, the Administrator shall publish in the Federal Register a plan under subsection (m) of section 304 of the Federal Water Pollution Control Act (33 U.S.C. 1314) that contains the results of a review, conducted in accordance with such section, of the introduction or discharge of perfluoroalkyl and polyfluoroalkyl substances from classes and categories of point sources (other than publicly owned treatment works).
 (B)InclusionsThe Administrator shall include in each plan published pursuant to subparagraph (A)— (i)information on potential introduction or discharges of perfluoroalkyl and polyfluoroalkyl substances;
 (ii)any information gaps on such introduction or discharges and the process by which the Administrator will address such gaps;
 (iii)for each measurable perfluoroalkyl and polyfluoroalkyl substance that is not on the list of toxic pollutants described in section 307(a) of the Federal Water Pollution Control Act, a determination, in accordance with the requirements of such section, whether or not to add the substance to such list; and
 (iv)a determination, in accordance with the requirements of the Federal Water Pollution Control Act, whether or not to establish effluent limitations and pretreatment standards for the introduction or discharge of each substance described in clause (iii) that the Administrator determines under such clause not to add to such list and for which the Administrator has not developed such limitations or standards.
 (2)RegulationBased on the results of each review conducted under paragraph (1) and in accordance with the requirements of the Federal Water Pollution Control Act, the Administrator shall—
 (A)in accordance with the plan published under paragraph (1), as soon as practicable— (i)for each measurable perfluoroalkyl and polyfluoroalkyl substance that the Administrator determines under paragraph (1)(B)(iii) to add to the list of toxic pollutants described in section 307(a) of such Act, initiate the process for adding the substance to such list; and
 (ii)for each measurable perfluoroalkyl and polyfluoroalkyl substance that the Administrator determines under paragraph (1)(B)(iv) to establish effluent limitations and pretreatment standards, establish such effluent limitations and pretreatment standards (which limitations and standards may be established by substance or by class or category of substances); and
 (B)not later than 1 year after the date on which each plan is published under paragraph (1), publish human health water quality criteria for measurable perfluoroalkyl and polyfluoroalkyl substances and classes and categories of perfluoroalkyl and polyfluoroalkyl substances for which the Administrator has not published such criteria.
					(b)Deadlines for covered perfluoroalkyl substances
 (1)Water quality criteriaNot later than 2 years after the date of enactment of this section, the Administrator shall publish in the Federal Register human health water quality criteria for each covered perfluoroalkyl substance.
 (2)Effluent limitations and pretreatment standards for priority industry categoriesAs soon as practicable, but not later than 4 years after the date of enactment of this section, the Administrator shall publish in the Federal Register a final rule establishing, for each priority industry category, effluent limitations and pretreatment standards for the introduction or discharge of each covered perfluoroalkyl substance.
 (c)NotificationThe Administrator shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of each publication made under this section.
			(d)Implementation assistance for publicly owned treatment works
 (1)In generalThe Administrator shall award grants, in amounts not to exceed $100,000, to owners and operators of publicly owned treatment works, to be used for the implementation of a pretreatment standard developed by the Administrator for a perfluoroalkyl or polyfluoroalkyl substance.
 (2)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this subsection $100,000,000 for each of fiscal years 2021 through 2025, to remain available until expended.
 (e)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Covered perfluoroalkyl substanceThe term covered perfluoroalkyl substance means perfluorooctanoic acid, perfluorooctane sulfonic acid, or a salt associated with perfluorooctanoic acid or perfluorooctane sulfonic acid.
 (3)Effluent limitationThe term effluent limitation means an effluent limitation under section 301(b) of the Federal Water Pollution Control Act (33 U.S.C. 1311).
 (4)IntroductionThe term introduction means the introduction of pollutants into treatment works, as described in section 307(b) of the Federal Water Pollution Control Act (33 U.S.C. 1317).
 (5)MeasurableThe term measurable means, with respect to a chemical substance or class or category of chemical substances, capable of being measured using—
 (A)test procedures established under section 304(h) of the Federal Water Pollution Control Act (33 U.S.C. 1314); or
 (B)any other analytical method developed by the Administrator. (6)Pretreatment standardThe term pretreatment standard means a pretreatment standard under section 307(b) of the Federal Water Pollution Control Act (33 U.S.C. 1317).
 (7)Priority industry categoryThe term priority industry category means the following point source categories: (A)Organic chemicals, plastics, and synthetic fibers, as identified in part 414 of title 40, Code of Federal Regulations.
 (B)Pulp, paper, and paperboard, as identified in part 430 of title 40, Code of Federal Regulations. (C)Textile mills, as identified in part 410 of title 40, Code of Federal Regulations.
 (8)Treatment worksThe term treatment works has the meaning given that term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292).
 (9)Water quality criteriaThe term water quality criteria means criteria for water quality under section 304(a)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1314).
				